Citation Nr: 1612771	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to July 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back condition, which he attributes to moving and lifting heavy equipment in service.  Unfortunately, the Board finds that further development is needed prior to adjudicating the Veteran's claim. 

At the January 2016 hearing, the Veteran indicated that there are outstanding treatment records from the following providers: Dr. L.F., Total Spine, and Carolinas Medical Center.  The Veteran also indicated that there are outstanding treatment records associated with his application for leave under the Family Medical Leave Act (FMLA).  The undersigned Veterans Law Judge held the Veteran's record open for 60 days to provide him the opportunity to secure these medical records.  In March 2016, the Veteran submitted treatment records from Dr. L.F.; and operative report of November 2007 diskectomy surgery; a statement from his former spouse; and statements from his supervisors at work.  However, records relating to his FMLA request and records from Carolinas Medical Center and Total Spine, particularly from July 2007 to February 2010, that the Veteran mentioned during his hearing have not been submitted.  Accordingly, any outstanding treatment records should be secured on remand. 

Furthermore, a new medical opinion should be obtained.  The Veteran was afforded a VA examination in November 2011, where the examiner opined that it is less likely as not that the Veteran's current back pain is a continuation of the back pain noted in service.  In providing this opinion, the examiner stated that there is no "established chronicity of back pain."  He noted that the Veteran complained of back pain for 1 day in April 1989 and for 3 days in March 1989.  The Board finds this opinion inadequate.  The examiner did not address the Veteran's allegations of back pain since service which he explained during his hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner only addressed the chronicity of the Veteran's back pain.  He did not address whether the Veteran's back condition developed after service as a result of his back injuries in service.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back disability, including treatment records from:

a. Carolinas Medical Center;
b. Total Spine (Dr. Hart or Dr. Hartman)

After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Request the Veteran provide the paperwork, including medical documentation, related to his FMLA request with the USPS.

3. Return the Veteran's claims file to the examiner who conducted the Veteran's November 2011 VA examination for an addendum opinion (or to another qualified medical professional if the 2011 examiner is unavailable).  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner is requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition is related to service.  In providing an opinion, the examiner should consider the Veteran's assertions of back pain since service and his testimony that he did not seek medical treatment for many years after service because he did not have insurance.  

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

4. Thereafter, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




